DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2002 has been entered.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a first actionable term and a second actionable term in a plurality of terms are selected based on a first word list and a second word list after receiving from a second electronic device corresponding to a communication with another user associated with the second electronic device, wherein the first and second actionable terms are visually distinguished, and performing an operation associated with a selected actionable term (i.e., receiving a plurality of terms from the second electronic device that corresponds to a communication with another user associated with the second electronic device; displaying, via a display device, the plurality of terms; and before receiving user input directed to the plurality of terms: determining a current context of the plurality of terms; in accordance with a determination that the current context is a first context: selecting one or more terms in the plurality of terms based on a first word list as first actionable terms, wherein the first word list is one of a plurality of word lists associated with different contexts, wherein the first word list is associated with the first context; and visually distinguishing the first actionable terms selected based on the first word list from other terms in the plurality of terms; in accordance with a determination that the current context is a second context, different from the first context: selecting one or more terms in the plurality of terms as second actionable terms based on a second word list, different from the first word list, of the plurality of word lists, wherein the second word list is associated with the second context; and visually distinguishing the second actionable terms selected based on the second word list from other terms in the plurality of terms; receiving, via one or more input devices, input selecting a respective actionable term in the plurality of terms; and in response to receiving the input selecting the respective actionable term, performing an operation associated with the respective actionable term) as recited in claims 1, 24 & 25. Thus, claims 1, 24 & 25 are allowed. Dependent claims 2-23 are allowed at least by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 2, 2022